Citation Nr: 1129107	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  10 44 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than September 3, 2008 for the award of nonservice-connected death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and A.G.


INTRODUCTION

The Veteran had active military service as a Merchant Marine with the United States Coast Guard from August 1944 to April 1945.  He died in June 1997.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that awarded nonservice-connected death pension benefits, effective from January 1, 2009.  A statement of the case determination in June 2010 granted nonservice-connected death pension benefits, effective from September 3, 2008.

The appellant and A.G. testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of the proceeding is included in the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A VA letter to the appellant, dated September 3, 2008, is the earliest document of record which indicates that the appellant had filed a claim for VA death benefits.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 3, 2008, for the award of nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply including to the assignment of an effective date for the award of benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

The October 2009 RO decision on appeal awarded the appellant nonservice-connected death pension benefits, effective from January 1, 2009.  The appeal of the effective dated assigned for the award is a downstream issue, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2010); see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the appellant's appeal as to the effective date assigned triggers VA's obligation to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).

A June 2010 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant regulations governing the assignment of an effective date for the award of nonservice-connected death pension benefits.  The appellant was thus informed of what was needed to achieve an earlier effective date.

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes written applications and communications from the appellant, and the appellant's and a witness' statements and personal hearing testimony provided at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in April 2011.  In this regard, the Board notes that at the Travel Board hearing at the RO before the undersigned Veterans Law Judge in April 2011, the appellant indicated that she had left documentation at home which indicated that she had filed an original claim for death benefits in 1997.  (Transcript at pages 9-10.)  The undersigned Veterans Law Judge afforded the appellant 30 days in which to submit the additional evidence.  To date, no such additional evidence has been received.  Absent further participation by the appellant in development of her appeal, the Board cannot take any further measures to assist her in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not always a one-way street.  If a claimant wishes help, he/she cannot passively wait for it in those circumstances where he/she may or should have information that is essential in obtaining the putative evidence.).


Earlier Effective Date

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  For nonservice-connected death benefits after separation from service, for awards based on claims received on or after December 10, 2004, the effective date of such award will be the first day of the month in which the Veteran's death occurred, if a claim is received within one year after the date of death; otherwise, date of receipt of claim.  38 C.F.R. § 3.400(c)(3) (2010).

The appellant alternatively contends that she filed a claim for VA death benefits in 1997, within one year of the Veteran's death in June 1997, and/or that she formally filed a claim for VA death benefits on June 23, 2008.  However, a VA letter to the appellant, dated September 3, 2008, is the earliest document of record which indicates that the appellant had filed a claim for VA death benefits.  In the absence of evidence of the application form or other documentation that a claim was filed in 1997 or on June 23, 2008, there exists no basis for the award of an effective date earlier than September 3, 2008.  As noted above, although the appellant indicated in testimony at the April 2011 Travel Board hearing before the undersigned Veterans Law Judge that she had documentation at home that indicated she had filed a claim for VA death benefits in 1997, no such evidence has been submitted of record to date.  

While the appellant is competent to report that she filed a claim for VA death benefits in 1997 and/or on June 23, 2008, the Board's duty is also to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing the credibility of the appellant's and witness' assertions, including at the April 2011 Travel Board hearing, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  While the September 3, 2008 VA letter evidences VA's receipt of a claim for death benefits prior to September 3, 2008, and is consistent with the appellant's assertion that a claim had been filed prior thereto, the Board may not engage in speculation as to such exact date, to include a date in 1997 or June 23, 2008.  Nevertheless, unsubstantiated lay assertions alone in this regard are not sufficient to establish the date of receipt of a claim for VA benefits.

In summary, the record is devoid of any evidence that the appellant filed a claim for VA death benefits in 1997, or that she formally filed a claim for VA death benefits on June 23, 2008.  In view of the forgoing, the Board finds that the preponderance of the evidence is against the claim, and the appeal must be denied.  


ORDER

Entitlement to an effective date earlier than September 3, 2008 for the award of VA nonservice-connected death pension benefits is denied



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


